Citation Nr: 1823967	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 203	)	 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture of the right C3 transverse foramen with degenerative joint disease. 

2.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy.  

4.  Entitlement to a compensable rating prior to October 13, 2016 and in excess of 10 percent thereafter for a right ring finger scar, status post laceration of the right ring finger. 

5.  Entitlement to a compensable rating for a right thumb scar, status post laceration of the right thumb.  

6.  Entitlement to service connection for a low back disability.  

7. Entitlement to service connection for sleep disturbances. 

8. Entitlement to service connection for bilateral lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a November 2016 rating decision, the RO increased the Veteran's right ring finger scar disability rating to 10 percent, effective October 13, 2016.  However, inasmuch as a higher rating is available for that disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the increased rating claim for the right ring finger scar remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2016, the Board remanded the appeal for additional development.  

Additional evidence, namely a March 2017 MRI report of the cervical spine from a private facility, was added to the record after the issuance of an October 2016 statement of the case and a November 2016 supplemental statement of the case addressing the claims on appeal.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Cervical Spine and Bilateral Upper Extremity Radiculopathy 

In a December 2017 statement from his attorney, the Veteran reported that, since his last VA examination in October 2016, his service-connected cervical spine disability has worsened in severity and specifically identified private treatment records from a facility located in Columbus, Georgia, dating from January 2016 to present, "which document a worsened [neck] condition."   To that end, the Veteran has also submitted a March 2017 private MRI report reflecting "chronic neck pain which [has been] worse over the past 3 months [and] bilateral arm pain. . . ."  As for bilateral upper extremity radiculopathy, the Veteran has indicated that the above-identified private treatment records contained "the actual severity of the Veteran's bilateral upper extremity radiculopathy," suggesting worsened symptoms, and requested that the increased rating claims for bilateral upper extremity radiculopathy be remanded for procurement of those records.  See December 2017 Statement.  Given the Veteran's report of worsened symptoms for his cervical spine and bilateral upper extremity radiculopathy disabilities, a remand is necessary to afford him new VA examinations to obtain pertinent information to assess the current nature and severity of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  On remand, the AOJ should also obtain the above-identified private treatment records relevant to the service-connected cervical spine and bilateral upper radiculopathy disabilities.  

Right Ring Finger and Right Thumb Scars 

The Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination for evaluation of his service-connected scars on the right ring finger and right thumb in October 2016.  The Board finds that the examination report is inadequate for rating purposes based on the examiner's inadequate findings.   On physical examination for scars, the examiner provided detailed physical findings for non-service-connected scars on the right index finger and right third finger, yet she did not include such examination findings for the service-connected right ring finger and right thumb scars, other than commenting at the end that the Veteran had no complaints relevant to the right ring finger and right thumb scars at the time of the examination.  Given this inconsistency, it is unclear whether the October 2016 DBQ report sufficiently reflects the current nature and severity of the Veteran's service-connected right ring finger and right thumb scars, as requested in the previous Board remand, in order to allow for an informed evaluation.  Under these circumstances, a remand is necessary to afford the Veteran a new VA examination to determine the current nature and severity for the right ring finger and right thumb scar disabilities.   

Low Back Disability

Relevant to the claimed low back disability, the Veteran contends that he was "injured in a motor vehicle accident in which the car flipped over" and that he has a low back disability as result of that in-service injury.  See December 2017 Statement.  

Service treatment records indicate that in November 1997, the Veteran was involved in a motor vehicle accident which resulted in cervical spine and rib fractures.  See November 16, 1997 service discharge note; December 1997 service consultation report.  In a February 1998 separation report of medical assessment, the Veteran reported that he "fractured [his] spine" as result of the November 1997 motor vehicle accident.  To date, the Veteran has not undergone a VA examination for the claimed low back disability.  Given his current low back diagnosis, see February 2014 private MRI report (providing a diagnosis of degenerative disc disease at L5-S1 with mild spondylosis), and his reports as to the onset and continuity of low back symptomatology since service, a VA examination is necessary to determine whether his current diagnosis is due to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also opine whether the claimed low back disability was caused or aggravated by service-connected cervical spine and status post fracture of the left 9th rib.  

Right and Left Lower Extremity Radiculopathy

The Veteran contends that he has right and left lower extremity radiculopathy due to the claimed low back disability.  See December 2017 Statement.  Given that favorable action on the service connection claim for a low back disability could potentially result in the award of service connection for right and/or left lower extremity radiculopathy, as pointed out by the Veteran's attorney in the December 2017 correspondence, the right and left lower extremity radiculopathy service connection claims are deferred until the requested development has been completed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Sleep Disturbances 

The Veteran contends that the claimed sleep disturbances were caused or aggravated by his service-connected cervical spine and bilateral upper radiculopathy disabilities.  See December 2017 Statement.  To date, the Veteran has not undergone a VA examination for the claimed sleep disturbances.  Given his competent reports as to the onset and continuity of the claimed sleep disturbances disability since service, a VA examination is necessary to determine whether there are disabilities underlying the Veteran's reported symptoms and if so, whether they were caused or aggravated by his service-connected cervical spine and/or bilateral upper radiculopathy disabilities.  See McLendon, 20 Vet. App. at 79.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include private treatment records from a facility located in Columbus, Georgia, dating from January 2016 to present.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine and bilateral upper extremity radiculopathy disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

3.  After obtaining outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right ring finger and right thumb scars.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

4.  The Veteran should be afforded a VA examination to determine whether there is a relationship between the claimed low back disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all low back diagnoses present since the date of the claim (i.e. since September 2014), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to specifically include the November 1997 in-service motor vehicle accident.  

(C) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by service-connected cervical spine disability and status post fracture of the left 9th rib.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided.

5.  The Veteran should be afforded a VA examination to determine whether there is a relationship between the claimed sleep disturbances and his service-connected disabilities.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses manifest by the claimed sleep disturbances present since the date of the claim (i.e. since December 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by service-connected cervical spine and bilateral upper extremity radiculopathy disabilities.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



